PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_05_EN.txt. 33

OBSERVATIONS BY M. HUBER.

[Translation.]

The reasons given by the Court for excluding all applic-
ation of the Statute annexed to the so-called Barcelona
Convention—while perfectly correct in so far as this is an
independent convention in force between the Powers which
may have ratified it or adhered to it—are not necessarily
pertinent as regards the application of the Statute annexed
to the Convention, within the precise and restricted limits
fixed by Article 338 of the Treaty of Versailles. It is difficult
to admit that the carrying out of Article 338, which lays
down imperatively—and not simply as a possible alternative—
the supersession of the “régime set up in Articles 332 to
337 … by one to be laid down in a general convention”,
can depend on the ratification of that convention as such by
States which have already ratified the Treaty of Versailles,
and therefore on an act left to the free will of each of the
Parties. |

As the supersession of the régime contained in Articles 332
to 337 by that established by the General Convention is,
in Articles 338, 343 and 345, provided for only in regard
to the said Articles 332 to 337 which are specifically and
therefore limitatively mentioned, it does not seem possible
to draw the inference that Article 331 is also replaced by
Article 1 of the Statute annexed to the Barcelona Convention,
so far as concerns Chapter III of Section II of Part XII
of the Treaty of Versailles, which relates to the four river
systems of the Elbe, the Oder, the Niemen and the Danube.
The applicability of the Barcelona Convention as an independent
convention, as referred to in the second sentence of Article 338
above mentioned, is not affected by this consideration. The -
limits of internationalization as far as Chapter III is concerned,
and consequently the limits of the jurisdiction of the Inter-
national Commission of the Oder, therefore remain fixed,
as the Court has said, by Article 331.

(Signed) Max Huser.
